UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6729



PETER O. ODIGHIZUWA,

                                              Plaintiff - Appellant,

          versus


DOCTOR WILLIAMS; RED ONION STATE PRISON,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Glen E. Conrad, District Judge.
(7:06-cv-00168-gec)


Submitted:   December 14, 2006           Decided: December 20, 2006


Before MICHAEL, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Peter O. Odighizuwa, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Peter O. Odighizuwa appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) suit for failure to state a

claim.   We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.   Odighizuwa v. Williams, No. 7:06-cv-00168-gec (W.D. Va.

Mar. 30, 2006).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 2 -